           Case 3:19-cv-30021 Document 1 Filed 02/17/19 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                           CIVIL ACTION NO. 3:19-cv-
_____________________________________________
JENNIFER ESTES                                )
                                              )
         Plaintiff                            )
                                              )
v.                                            )
                                              )
OFFICER DALE EASON, OFFICER MATTHEW          )
KIRCHNER, CITY OF PITTSFIELD,                 )
SGT. GARY P. HERLAND, OFFICER JENNIFER        )
BRUECKMANN, OFFICER SEAN KLINK, AND           )
OFFICER JOHN DOES 1 AND CHIEF MICHAEL        )
WYNN                                         )
                                              )
         Defendants                           )

           PLAINTIFFS’ COMPLAINT AND REQUEST FOR JURY TRIAL

                                      INTRODUCTION

1.    This is an action in civil rights and tort to recover for injuries Pittsfield police officers
      inflicted on the plaintiff Jennifer L. Estes (“Estes”) by subjecting her to excessive and
      unnecessary force in violation of his Fourth Amendment rights when she was initially
      arrested at a supermarket on February 23, 2016 as she was choked and punched in the
      stomach by a male officer who filed a false report. She also alleges that after arrested and
      booked but after the booking video was turned-off she was roughed up by male officers
      and that her breasts and underwear exposed in front of a male officer and her rights to
      privacy were violated. In addition she brings claims for conspiracy to hide the unlawful
      conduct and municipal and supervisory liability claims arising from the failures to
      provide appropriate supervision, or discipline of police officers, for tolerance of officers’
      use of excessive force and for reporting uses of force falsely or not at all.

                                       JURISDICTION

2.    Plaintiff brings this action pursuant to Massachusetts State Civil Rights Statute, common
      law of tort, the Massachusetts Declaration of Rights, and under 42 U.S.C. § 1983 for
      violation of his rights under the Fourth and Fourteenth Amendments to the United States
      Constitution. Title 28 U.S.C. § 1331 and 1343 provide federal question jurisdiction over
      the federal claims, and 28 U.S.C. § 1367 provides supplemental jurisdiction over the state
      law claims.



                                                1
           Case 3:19-cv-30021 Document 1 Filed 02/17/19 Page 2 of 17




                                           PARTIES

3.    Plaintiff Jennifer Estes (“Ms. Estes”) is and was at all pertinent times, a resident of
      Chicopee, Hampden County, Massachusetts.

4.    Defendant City of Pittsfield (“the City”) is a duly chartered municipal corporation of the
      Commonwealth of Massachusetts with a place of business abode at 70 Allen Street,
      Pittsfield, Berkshire County, Massachusetts.

5.    Defendant Dale Eason (“Officer Eason”) was at all pertinent times a duly appointed and
      sworn officer of the Pittsfield Police Department (“PPD”) residing in 44 Euclid Ave.
      Pittsfield, Berkshire County, Massachusetts. His actions in this complaint were taken
      under the color of law.

3.    Defendant Michael Wynn (“Wynn”) was at all pertinent times a duly sworn police officer
      and the Pittsfield Chief of Police and has a usual residential address at 136 Caldwell Rd.
      Pittsfield, Berkshire County, Massachusetts.

6.    Defendant Jennifer Brueckmann (“Officer Bruekmann”) was at all pertinent times a duly
      appointed and sworn officer of the Pittsfield Police Department (“PPD”) residing in 861
      Outlook Avenue, Cheshire, Berkshire County, Massachusetts. His actions in this
      complaint were taken under the color of law.

7.    Defendant Sean Klink (“Officer Klink”) was at all pertinent times a duly appointed and
      sworn officer of the Pittsfield Police Department (“PPD”) residing in 31 Bryant Street,
      Pittsfield, Berkshire County, Massachusetts. His actions in this complaint were taken
      under the color of law.

8.    Defendant Sgt. Gary Herland (“Officer Herland”) was at all pertinent times a duly
      appointed and sworn officer of the Pittsfield Police Department (“PPD”) residing in 333
      E. New Lenox Road, Pittsfield, Berkshire County, Massachusetts. His actions in this
      complaint were taken under the color of law.

9.    Defendant Officer Does was at all pertinent times duly appointed and sworn PPD officer
      whose identity is unknown at present but who resides in Berkshire County,
      Massachusetts.

10.   Each individual defendant is sued in his personal capacity for conduct done under color
      of law in the course of his employment as a sworn police officer of the City.




                                                2
           Case 3:19-cv-30021 Document 1 Filed 02/17/19 Page 3 of 17




                                            FACTS

11.   Each of the previous paragraphs is incorporated as if fully set forth herein.

12.   At all times pertinent hereto Wynn, as Chief of Police, exercised authority over the PPD
      and its officers and was a maker of policy as to standards of conduct and discipline within
      the PPD, and he had the power to discipline, including the power to effectively
      recommend dismissal of officers, and the power, authority, and duty to hold officers
      accountable for any use of excessive or unjustified force and for misstatements of fact in
      official reports.

13.   At all times pertinent hereto the each individual defendant acted under color of law in his
      capacity as a police officer and/or policy maker of the City and pursuant to the statutes,
      ordinances, regulations, policies, customs, practices, and usage of the Commonwealth of
      Massachusetts and/or the City of Pittsfield.

14.   On February 23, 2016 Eason was dispatched to Big Y supermarket in Pittsfield in
      response to a shoplifting complaint.

15.   When he arrived he observed Estes in the parking lot and learned from store personnel
      she had become irate.

16.   Defendant Kirchner arrived to assist Eason.

17.   Eason placed her under arrest with handcuffs behind her back for shoplifting and for
      disturbing the peace.

18.   He escorted her to the back seat of his PPD cruiser.

19.   Kirchner was in close proximity.

20.   Eason made up a story that while in the back of the cruiser, Estes began to trash around
      and to hurl insults at him.

21.   Store personnel from Big Y wanted to take a picture of Estes so that they could serve a
      no-trespass order on her and post her picture inside of the store.

22.   Eason told Big Y personnel he could not bring her back to the store for that purpose.
      Instead he forcibly removed her from the cruiser and placed her on the ground so that she
      could be photographed on the parking lot.

23.   While in the back of the cruiser Estes was crying but not moving around and trashing.


                                                3
           Case 3:19-cv-30021 Document 1 Filed 02/17/19 Page 4 of 17




24.   While being yanked out by Eason her out her feet got caught.

25.   Estes told Eason her foot was caught but he dragged her out anyway losing a shoe in the
      process. Her toe nail was pulled and bled.

26.   As he did he purposely banged her head on the door frame.

27.   Eason held her and told her to shut the fuck up and look at the camera as he was kneeing
      from behind and on her side.

28.   When Estes protested and refused to look in the direction, Eason chocked her and
      repeatedly told her “Shut the fuck up.”

29.   Eason also called her a “Thief”

30.   While Estes was on the ground, store personnel took her picture as Easton tried to hold
      her head still.

31.   To bring her back into the cruiser, he put her in a chokehold, assaulted punching her in
      her stomach, banging her head with the door frame area and pushed her inside of his
      cruiser. See Ex. 1.

32.   There was no legal justification for the force used by Officer Eason on Ms. Estes and no
      reasonable officer would have used such force against her.

33.   His actions show deliberate indifference.

34.   Kirchner was in close proximity and failed to stop Estes assault or to intervene. See Ex.
      1.

35.   Later on Kirchner admitted to investigators Estes complained to him that Eason had
      assaulted her.

36.   Eason lied in his report that he removed her for her safety.

37.   Later on he changed his story.

38.   Eason then placed her back in the back of the cruiser and transported her to the PPD. He
      charged her with shoplifting after she allegedly left the store with a carriage full of baby
      diapers without paying for the items.

39.   Eason brought her back to the PPD.

40.   When she arrived to the PPD the officer in charge was Defendant Sgt. Herland.


                                                4
           Case 3:19-cv-30021 Document 1 Filed 02/17/19 Page 5 of 17




41.   Sgt. Herland was in charge of the well-being of prisoners and as officer in charge was
      also responsible to insure that prisoners would be treated in accordance with acceptable
      police practices.

42.   Defendants’ Brueckmann and Klink assisted with the booking which was videotaped.

43.   Brueckmann is initially visible next to Estes when her booking begins.

44.   Upon information and belief Sgt. Herland videotaped Estes booking and quickly learned
      she was extremely upset and distraught.

45.   Sgt. Herland asked Estes if he was ill or injured.

46.   Estes replied she was 3-month pregnant.

47.   Estes told Herland she had been punched in the stomach and choked.

48.   Estes told Herland “He opened the door and he chocked me…”

49.   The existing booking tape is approximately 2 minutes and 12 seconds.

50.   After the booking tape was turned officer Brueckmann and two male officer searched her
      inappropriately.

51.   Brueckmann began stripping her clothing in the same area she had been booked.

52.   Her pants came down and a tank top shirt she was wearing. Her pants were pulled down
      as well.

53.   Her panties were visible.

54.   Because of it she became hysterical especially because of past experiences.

55.   One of the officers twisted her arm and right wrists but none of this was captured on
      video because they had turned it off.

56.   Her breast became exposed in the presence of Klink and Doe violating PPD and her
      privacy rights.

57.   As this was happening the male officers were telling her to shut her mouth up.




                                                5
           Case 3:19-cv-30021 Document 1 Filed 02/17/19 Page 6 of 17




58.   Sgt. Herland was present and witnessed when this happened and did nothing to stop it nor
      bother to intervene.

59.   She asked to go to the hospital but was told if she did she would miss court.

60.   To cover his tracks and protect fellow officers Herland wrote Estes was non compliant
      during the search of her person by Officer Brueckmann and had to be restraint in a
      compliant wrist lock by Officer Sean Klink due to her pulling away from Officer
      Brueckermann.

61.   There was no legal justification for the force used on Ms. Estes and no reasonable
      officers would have used such force against her.

62.   Estes notified Sgt. Herland she had been assaulted by Eason, i.e. chocked, and punched in
      the stomach.

63.   As the officer in charge Sgt. Herland had a duty to notify that information to his superiors
      up the chain of command in accordance with the Massachusetts Injured Prisoner Statute,
      i.e. Chapter 276 § 33.

64.   The law and PPD policies governing injured prisoner reports procedures required it.

65.   Without this information the entire chain of command is unable to assess how its officers
      use force in the field.

66.   Instead of reporting exactly what Estes had said about her injuries or notifying his
      superiors to open an investigation against Eason for a crime and/or at a minimum for the
      use of unreasonable force, Sgt. Herland sanitized Estes verbal assault complaint.

67.   Herland only reported “3 months pregnant, complaining of pain to wrists and stomach
      handcuff marks on wrist. EMS responded to PPD, Estes declined medical attention.” See
      Ex. 2.

68.   The injured prisoner report was co-signed by a police Captain but was not co-signed or
      reviewed by the Chief of Police as required by the Mass. Injured Prisoner Statute.

69.   Upon information and belief, the former Chief of Police never saw, reviewed or took
      action, i.e., Estes’ injured prisoner report failed to fully document the physical
      interactions involving officer Brueckermann, Klink and Doe.

70.   Herland’s sanitized injured prisoner’s report evinces the existence of a code of silence in
      the PPD.




                                               6
           Case 3:19-cv-30021 Document 1 Filed 02/17/19 Page 7 of 17




71.   Herland’s sanitized the injured prisoner report so as not to raise any red flags regarding
      his own misconduct, the unreasonable use of force employed by the other codefendants’
      and to cover for his own failure to intervene or protect Ms. Estes during her booking.

72.   Sgt. Herland reported that due to Estes’ non-compliance during booking Estes remained
      handcuffed despite her injuries and that she allegedly slapped, punched and kicked the
      walls and door of female cell number one for hours.

73.   Booking photographs show visible injuries in her chest area, brusing in her stomach, and
      cuts in above the left wrist area and right hand area as well as swelling.

74.   Other existing photographs of Estes (2 of them) were provided to Estes counsel and were
      completely redacted.

75.   Estes injuries were not de minimis.

76.   Photographs were taken as she complained of pain and had wrists marks from handcuffs.

      Medical Care

77.   Estes initially requested that she be taken to the hospital. An EMT’s arrived to check on
      her and after they checked her she declined to go but went to the hospital the next day
      because she was told by booking staff if she went to the hospital she could not bail out
      the same day.

78.   The next day she was seen at Berkshire Medical Center the next day and complained of a
      chest wall pain and bruising, bruising in her wrist, extreme pain.

79.   She incurred $2,484.11 in medical bills as a direct result of treatment for her medical
      injuries.

      The Investigation:

80.   Estes criminal defense lawyer obtained a court order to review the video tape of Big Y.

81.   The Big Y video demonstrated that Eason had lied, had been untruthful about his
      interactions with Estes.

82.   Without his efforts Eason’s false report would not have seen the day of light.

83.   On April 13, 2016 the DA’s office realized the video surveillance of Big Y appear to
      conflict with Eason’s police and arrest report.

84.   The DA’s office notified Chief Wynn, who ordered an investigation.



                                               7
                 Case 3:19-cv-30021 Document 1 Filed 02/17/19 Page 8 of 17




85.        The investigation revealed a number of critical discrepancies.

86.        Lt. Michael Grady from PPD who was in charge of investigating the discrepancies noted
           the video surveillance and radio transmissions didn’t sound like Ms. Estes was “trashing
           her body around the back seat” as initially reported by Eason.

87.        Lt. Grady noted: “All I heard was crying and sobbing in the background.”

88.        Lt. Grady also concluded that Eason used excessive force to remove Estes from the squad
           car and that during the attempt at the photograph is done Eason also used an excessive
           amount of force and while putting Ms. Estes in the back of the cruiser.
89.        Eason admitted to investigators from internal affairs of the PPD he removed Estes so she
           could be photographed by Mr. Augustynowicz from Big Y. Ex. ___.

90.        Lt. Grady concluded “Removing Ms. Estes from the cruiser so that Mr. Agustynowicz
           could get a picture of her is not a legitimate action of a Pittsfield Police Officers. It’s
           officer Eason’s conduct that causes Ms. Estes to become upset when is dragged out onto
           the ground in front of the public. It would appear that Ms. Estes didn’t want the
           humiliation of being photographed in handcuffs on the ground in the travel lane of the
           parking lot at the Big Y. Any force used by Officer Eason is excessive because it is
           conduct that created a situation with Ms. Estes.”

91.        Eason was charged with conduct unbecoming of an officer untruthfulness and falsifying
           records.

92.        During the investigation, Estes – was interviewed by Lt. Grady “During the booking
           process at the station a female officer searched her inappropriately in front of two males.”

93.        Neither him nor Chief Wynn, investigate Estes claim of abuse, of being searched out
           inappropriately, of being injured or why her booking tape was turned off to avoid
           documentation of the incident.

94.        This also evinces deliberate indifference and the existence of a code of silence.

95.        As a result of Defendants’ conduct as set forth herein, Estes suffered physical injury and
           great pain of body and mind, and he incurred reasonable expenses for necessary treatment
           of her injuries.

96.        All criminal charges against Estes were nolle prosequi.

97.        On or about September 2016 Eason was fired from the PPD.1




1
    Recently he was rehired as a result of a ruling from the Massachusetts Supreme Judicial Court.

                                                           8
            Case 3:19-cv-30021 Document 1 Filed 02/17/19 Page 9 of 17




       Other examples of unconstitutional practices and awareness of Eason’s prior
       disciplinary record

98.    At all pertinent times the City and the PPD maintained and observed a de facto policy and
       practice of failing to consistently require documentation and accountability for use of
       force and injuries occurring in the course of arrests.

99.    In Rose v. City of Pittsfield, et al Case 3:12-cv-30062MGM, Plaintiff alleged he was the
       subject of unreasonable force during an April 9, 2009 arrest that involved a number of
       police officers and that the PPD failed to discipline its police officers. See Dkt. 1 Dated
       3/27/2012.

100.   In Barry v. City of Pittsfield, Case 3:12-cv-30182MAP, Dkt. 1, 10/18/2012 Plaintiff
       alleged he was shot by PPD officer without justification.

101.   The lawsuit also alleged municipal liability and named its Chief of Police. Upon
       information and belief, the City settled Mr. Barry’s civil rights claim.

102.   A number of Pittsfield Police officers have sued the City in state and federal court
       alleging employment discrimination, violations to the whistle blower statute, See,
       Brueckermann v. City of Pittsfield, et al, Case 3:17-cv-30067-MAP, Dkt. 1.

103.   This was not the first time that Eason’s job behavior had been called into question.

104.   In 2015 Eason and Brueckmann were sent to a wrong address for a disturbance report in
       which they arrested an 88-year old woman.

105.   Even after being made aware they were in the wrong location Eason and his partner,
       Brueckermann placed the woman under arrest, handcuffed her alleging she approached
       Eason with a knife and threatened him.

106.   Criminal charges against the 88-year old Phyllis Stankiewicz were dismissed and upon
       information and belief Pittsfield paid close to $225K to settle her claim of being
       wrongfully arrested and prosecuted.

107.   Upon information and belief emails obtained by The Berkshire Eagle found that Capt.
       Granger described Eason as one of the “most problematic officers when it comes to the
       use of force and good judgment.”

108.   By way of example and not limitation, another PPD officer, Miles Barber who recently
       left the force amid an investigation into whether he improperly stored his gun, the
       Berkshire Eagle newspaper reported Barber also had faced disciplinary action for
       multiple incidents extending over a decade.


                                                9
           Case 3:19-cv-30021 Document 1 Filed 02/17/19 Page 10 of 17




109.   They included running unauthorized background checks, submitting time slips for work
       he allegedly did not perform, violating numerous rules and regulations of the PPD.

110.   As reported by the Berkshire Eagle, one internal investigation against Barber determined
       he took pictures of a female crime victim in violation of “well established practice” that
       when sensitive photos need to be taken, they are taken by an officer of the same gender.
       If one were not immediately available female dispatchers or female nurse…”

111.   The Berkshire Eagle found records that suggested: "Officer Barber has over ten years of
       experience working at the police department and yet still continues (to) behave
       improperly and also commit actions that (are) and ones that other officers routinely do in
       a proper and acceptable manner," part of the report authored by now-retired Capt. David
       R. Granger reads. "The continuous and repeated counseling that his sergeants, his shift
       commander and I do with him does little to dissuade him."

112.   At the time of this incident the City of Pittsfield had a policy or custom of indifference to
       misconduct by Pittsfield police officers by failing to properly investigate complaints of
       misconduct and to discipline officers who used unreasonable or excessive force.

113.   The City of Pittsfield also had a policy or custom of tolerating a “code of silence” in
       which its officer understood that they were not to report misconduct by fellow officers.

114.   The City of Pittsfield developed a custom and practice of making it difficult for citizens
       to file complaints about the conduct of its officers.

115.   Once complaints of unreasonable force are filed, the Pittsfield police department allowed
       a custom to develop among its officers of failing to properly investigate these claims and
       failing to discipline officers who used unreasonable force.

116.   The Pittsfield police department also failed to monitor officer’s use of force by ensuring
       that officers filed reports whenever someone taken into custody had a visible injury.

117.   These reports are required by law and by the City’s police department policies.

118.   Pittsfield police officers routinely submit false or incomplete forms that do not report
       prisoners’ injuries or the actual circumstances that led to the use of force.

119.   The City condoned this widespread violation of Massachusetts law as well as PPD’s own
       internal policies.

120.   Because officers knew that they could get away with not reporting the actual force they
       used or the injuries they caused or the circumstances in which they occurred, officers felt
       free to use excessive force that caused injuries.


                                                10
           Case 3:19-cv-30021 Document 1 Filed 02/17/19 Page 11 of 17




121.   At the time of this incident, the City of Pittsfield had a policy or custom of indifference to
       misconduct by police officers by failing to properly investigate complaints of misconduct
       and to discipline officers who used unreasonable force.

122.   The PPD also developed a custom of not requiring its police officers to be interviewed
       when complaints were filed against them and of requiring civilians to be interviewed
       even when the policies that govern internal investigation did not require it.

123.   The PPD also failed to monitor officer’s use of force by ensuring that officers filed
       reports whenever someone taken into custody had a visible injury.

124.   These reports are required by law and by the City’s police department policies.

125.   Pittsfield police officers routinely submit false or incomplete forms that do not report
       prisoners’ injuries or the actual circumstances that led to the use of force.

126.   The City condoned this widespread violation of Massachusetts law as well as PPD’s own
       internal policies.

127.   Because officers knew that they could get away with not reporting the actual force they
       used or the injuries they caused or the circumstances in which they occurred, officers felt
       free to use excessive force that caused injuries.

128.   The misconduct of the City and its policy makers included but was not limited to the
       following:

       a) Systemic failure to ensure that Defendants’ and other PPD officers did not fabricate
          evidence.

       b) Systemic failure to ensure that Defendants’ and other PPD officers prepared truthful
          reports.

       c) Systemic failure to ensure that Defendants’ and other PPD officers complied with
          departmental policies and procedures.

       d) Systemic failure to ensure that Defendants’ and other PPD officers used reasonable
          levels of force upon individuals and civilians their officers came in contact with.

       e) Systemic failures to ensure that Defendants’ and other PPD officers complied with
          their obligations regarding the processing, inspection, documentation and
          investigation of injured prisoner reports under M.G.L. c. 276 § 33.
       f) Systemic failures to ensure Defendants’ and other PPD supervisory staff investigate
          complaints of civilian injuries at the time of booking.


                                                11
           Case 3:19-cv-30021 Document 1 Filed 02/17/19 Page 12 of 17




       g) Systemic failures to ensure PPD officers and supervisory staff provide prompt
          medical care to injured prisoners at the time of arrest and/or booking.

       h) Systemic failures to ensure that PPD supervisory staff disciplined officers who used
          unreasonable force.
       i) Systemic failures to ensure PPD supervisory staff retrain those officers who use
          unreasonable force.

       j) Systemic failures to ensure PPD supervisory staff videotape the bookings of civilians
          especially those that claimed to have been injured by police and those who claimed to
          have been injured by excessive force.

       k) Systemic failure to ensure that PPD officers disclosed to prosecutors information that
          is favorable to criminal defendants.

129.   These policies and customs of the City led Pittsfield police officers, including
       Defendants’ to believe that he could violate citizen constitutional rights by using
       unreasonable force, making arrests without probable cause, filing false police reports and
       even testifying falsely in court without sanction by the police department.

130.   These policies and customs were the moving force behind Defendants’ violations of
       Estes’ civil rights.

                                         COUNT I
              42 U.S.C. § 1983: Use of excessive force and Failure to Intervene
                Eason, Klink, Kirchner, Brueckmann, Sgt. Herland and Doe

131.   Each of the foregoing paragraphs is incorporated by reference.

132.   Defendants’ actions deprived Estes of well-established rights including freedom from the
       use of unreasonable force under the Fourth Amendment.

133.   As a direct and proximate result of the foregoing, Estes suffered the injuries described
       above.

                                      COUNT II
                             42 U.S.C. § 1983 Due Process
        Eason, Klink, Brueckermann, Sgt. Herland, Kirchner and Doe 1, The City

134. Each of the foregoing paragraphs is incorporated by reference.

135. In the manner described more fully above, Defendants, while acting as investigators,
     individually, jointly, and in conspiracy with one another, as well as under color of law
     and within the scope of their employment, deprived Plaintiff of his constitutional right to


                                               12
            Case 3:19-cv-30021 Document 1 Filed 02/17/19 Page 13 of 17




       a fair trial.

136. Defendants deliberately suppressed exculpatory evidence, hiding it from Plaintiff, his
     attorneys, and from state prosecutors, among others, thereby misleading and misdirecting
     the criminal prosecution of Plaintiff.

137.   In addition, Defendants’ fabricated and solicited evidence that they knew to be false
       which implicated Plaintiff in the crime and obtained Plaintiff’s arrest and partial
       prosecution using that false evidence. Defendants failed to correct the fabricated
       evidence they knew to be false when it was used against Estes in criminal proceedings.

138.   The misconduct described in this count was undertaken pursuant to policy and practices
       of the City in that constitutional violations committed against the Plaintiff were
       committed with knowledge or approval of policymaking authority for the City of
       Pittsfield and the PPD or were actually committed by persons with such final
       policymaking authority.

139.   As a direct and proximate result of the foregoing, Estes suffered the injuries described
       above.


                                        COUNT III
                                Federal Malicious Prosecution
                                      Eason, Kirchner

140.   Each of the foregoing paragraphs is incorporated as if fully set forth herein.

141.   In the manner described above, Defendant, acting as investigators, individually, jointly
       and in conspiracy with one another as well as under color of law accused the Plaintiff of
       criminal activity and exerted influence to initiate and continue judicial proceedings gainst
       the Plaintiff without probable cause.

142.   In doing so Defendants caused criminal charges to be brought against plaintiff for which
       there was no probable cause, and he maliciously and for no lawful purpose assisted,
       participated in and otherwise caused this plaintiff to be criminally prosecuted.

143.   As a direct and proximate result thereof, plaintiff, lost time from his usual activities to
       attend court and to participate in his defense, and suffered concern and worry due to the
       reasonable perception that his liberty, well-being and good name were at imminent and
       serious risk as a result of his criminal prosecution.




                                                13
           Case 3:19-cv-30021 Document 1 Filed 02/17/19 Page 14 of 17




                                         COUNT IV
                                 State Malicious Prosecution
                                             Eason
144.   Each of the foregoing paragraphs is incorporated as if fully set forth herein.

145.   Defendant caused criminal charges to be brought against plaintiff for which there was no
       probable cause, and he maliciously and for no lawful purpose assisted, participated in and
       otherwise caused this plaintiff to be criminally prosecuted.

146.   As a direct and proximate result thereof, plaintiff, lost time from his usual activities to
       attend court and to participate in his defense, and suffered concern and worry due to the
       reasonable perception that her liberty, well-being and good name were at imminent and
       serious risk as a result of his criminal prosecution.

                                        COUNT V
                                    Assault and Battery
                           Eason, Brueckmann, Klink and Doe 1-4

147.   Each of the foregoing paragraphs is incorporated as if fully set forth herein.

148.   Defendants committed the tort of assault and battery on Ms. Estes without legal
       justification, cause, excuse, or privilege.

149.   As a direct and proximate result thereof, the plaintiff suffered the injuries as described
       above.



                                     COUNT VI
42 U.S.C. § 1983: Monell Claims Against City of Pittsfield, and Supervisory claims against
                             Chief Wynn and Sgt. Herland

150.   Each of the foregoing paragraphs is incorporated by reference.

151.   The policies and customs of the City of Pittsfield as described above were the moving
       force behind the violations of Plaintiff’s constitutional rights by Defendants.

152.   The policies and customs of the City, Chief Wynn, Sgt. Herland and their failure to
       intervene, train, supervise and discipline his/their subordinates was the moving force
       behind the violations of Plaintiff’s constitutional rights by Defendants.




                                                14
           Case 3:19-cv-30021 Document 1 Filed 02/17/19 Page 15 of 17




                                         COUNT VII
                         Eason, Brueckman, Klink, Sgt. Herland, Doe
                           Intentional Infliction Emotional Distress

153.   Each of the foregoing paragraphs is incorporated as if fully set forth herein.

154.   Defendants outrageous actions, coupled with his unreasonable use of force constituted
       intentional infliction of emotional distress.

155.   Defendants subjected Estes to reprehensible conduct knowingly, intentionally, willfully,
       purposely, maliciously and with such reckless disregard of the consequences as to display
       a conscious indifference to the danger of harm and injury.

156.   As a direct result of the intentional conduct of the defendants in this count, Estes suffered
       severe emotional distress and great pain of body and mind.


                                       COUNT VIII
                                     Civil Conspiracy
                Eason, Kirchner, Sgt. Herland, Brueckmann, Klinch & Doe

157.   Each of the foregoing paragraphs is incorporated as if fully set forth herein.

158.   As a direct and proximate result of Defendants’ actions, Estes suffered damages.

159.   These Defendants conspired to hide their unlawful conduct by failing to document or
       report truthfully on the use of force against Estes among other things.


                                          COUNT IX
                      Massachusetts Civil Rights Act, M.G.L. c. 112 § 11IM
                            Eason, Sgt. Herland, Brueckermann, Klink & Doe


160.   Each of the foregoing paragraphs is incorporated as if fully set forth herein.

161.   Defendants Eason, Sgt. Herland, Brueckermann, Klink and Doe, deprived the plaintiff of
       hers rights under federal and state law by threats, intimidation and coercion, thereby
       violating the Massachusetts Civil Rights Act.

162.   As a direct and proximate result thereof, the plaintiff suffered the injuries as described
       herein.




                                                15
                   Case 3:19-cv-30021 Document 1 Filed 02/17/19 Page 16 of 17




                                                COUNT X
                                   Mass Tort Claims Act City of Pittsfield

163.    Each of the foregoing paragraphs is incorporated as if fully set forth herein.

164.    At all times material to this complaint all defendants were within the course of their

        employment.

165.    On February 21, 2018, Plaintiff’s counsel served the Town with a letter of Notice and

        Presentment under the Massachusetts Tort Claims Act.

166.     The letter appraised the City of his allegations and the injuries he sustained as a result of

            the conduct of its employees.

167.        Plaintiff satisfied all conditions precedent to file this negligence action under Chapter 258

            § 4.

168.        Defendants have not compromised the claim.

169.        As a direct and proximate result of the negligent conduct of the City’s employees,

            plaintiff was harmed as stated herein.



       WHEREFORE, Plaintiff respectfully requests the following relief:

       1.          All compensatory damages in a sum according to proof;

       2.          All punitive damages against the Defendants’ in a sum according to proof;

       3.          Injunctive relief;

       4.          Award costs of this action, including reasonable attorney’s fees and;

       5.          Award such other relief as the Court deems just and proper;




                                                      16
          Case 3:19-cv-30021 Document 1 Filed 02/17/19 Page 17 of 17




                               JURY DEMAND


                              Respectfully submitted,
                              Plaintiff JENNIFER L. ESTES
                              By his attorneys,

                              /s/ Hector E. Pineiro
                              __________________________
                              Hector E. Pineiro (BBO# 555315)
                              Robert A. Scott (BBO# 648740)
                              Law office of Hector E. Pineiro, P.C.
                              807 Main Street
                              Pittsfield, MA 01610
                              Tel. (508) 770-0600
                              hector@pineirolegal.com
                              robin@pineirolegal.com




DATED: February 17, 2019




                                       17
